DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination based on the application filed on 9/24/2018.
Claims 1-17 are rejected under 35 U.S.C. 101.
Claim 1, 5-9, 10, 13, and 14-17 are rejected under 35 U.S.C. 112(b) .
Claim 1-5, and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20150338550 by Wadsley; Andrew, in view of US PGPUB No. 20080167849 by Hales; Hugh et al.
This action is made Non-Final.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 5-9, 10, 13, and 14-17 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
There is insufficient antecedent basis for following limitation in the respective claims.
Claim 1 recites the limitation "the individual ones of grid cells of the reservoir" in the step (c). The claim lacks antecedent basis for italicized text. One way to address is by changing the limitation, for e.g. “determining a pressure distribution in [the] individual ones of grid cells of the three dimensional grid of reservoir cells…”. Please see claim interpretation. 
Claim 1 recites the limitation "…the formed initial measure of pressure distribution in the individual ones of the grid cells of the reservoir;" in the step (c). The claim lacks antecedent basis for italicized text.
Claim 1 recites the limitation "… the determined estimated pressure distribution in the grid cells of the reservoir" in the step (d). The claim lacks antecedent basis for italicized text. Specifically, step (c) does not recite the determined estimated pressure distribution, while there it does mention determining a pressure distribution in step (c), but it is not estimated.
Claim 1 recites the limitation “determining whether the determined fluid flow rate in the grid cells of the reservoir has converged;" in the step (e). The claim lacks 
Claims 10 steps (3), (4) and (5) also suffer from similar deficiencies as claim 1 steps (c)-(e) respectively, as mentioned above. 
Claim 5 recites performing steps (a)-(m) for subsequent time step. Even with/without the claim interpretation for indentation, only one set of the steps (c-f or g-m) can be performed as the only one condition can be true. E.g. attributes can be either be diagonally dominant (performing subsequent steps c-f) or not be dominant (performing subsequent steps g-m). Hence the claim is rejected for lacking clarity which steps are performed. Claim 13 is rejected with similar rationale.
Claims 5-9 are rejected as being indefinite for lacking any context/being meaningless/not associated as to where they are performed, in case attributes are diagonally dominant (performing only subsequent steps c-f). This is because these limitations only make sense when the attributes are not diagonally dominant (performing only subsequent steps g-m). Claims 14 -17 are rejected with similar rationale.
Claim Objections
Claim 1 and 10 are objected to because of the following informalities.  
Claim 1 step (b) recites an if condition, which when true appears to have steps (c) to (f) executed, and when false appears to have steps (g) to (m) executed. However the claim has no indentation and has multiple “and” connectors (See steps (e), (f), (l)), making it unclear which aspect of the claims should and should not be executed based on decision made in step (b). So to summarize, there are two issues here (a) 
Claim 12 is objected for ending in a comma.
Appropriate correction is required.
Claim Interpretation
Claim 1 recites the limitation "the individual ones of grid cells of the reservoir" in the step (c). It is interpreted as an individual cell which is used to compute the pressure distribution therein. This distinction is important for the purposes of patent eligibility under 35 USC 101.
Claim 1 is objected to lack of indentation. Claim 1 is interpreted to be indented as follows:
Claim 1 (a)…
	(b) determining if the initial computer matrix of known reservoir attributes is diagonally dominant;
		[if true] do steps (c), (d), (e) and (f)
	 	[if false] do steps (g)-(m)

In the claim rejection, any one of the tracks ([true] or [false]) may be chosen for rejection. 
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 10:
Step 1: the claims are drawn to a method and system respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicale to claim 10 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
…the computer implemented method comprising the computer processing steps of: 
(a) for a time step in the sequence of time steps, forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures; (b) determining if the initial computer matrix of known reservoir attributes is diagonally dominant: (c) if so, determining a pressure distribution in the individual ones of grid cells of the reservoir for the time step of the reservoir simulation based on the formed initial measure of pressure distribution in the individual ones of the grid cells of the reservoir; 
(d) determining an estimated fluid flow rate in the grid cells of the reservoir for the time step of the reservoir simulation based on the determined estimated pressure distribution in the grid cells of the reservoir; 
(e) determining whether the determined fluid flow rate in the grid cells of the reservoir has converged; and 
(f) if so, ending the reservoir simulation of fluid flow in the reservoir for the time step; and 
(g) if the initial computer matrix of known reservoir attributes is not diagonally dominant, generating an approximate analytical preconditioner; 
(h) applying the generated approximate analytical preconditioner to the initial computer matrix of known reservoir attributes to form measures of pressure distribution in the grid cells of the reservoir; 
(i) generating Krylov vectors from the formed measures of pressure distribution in the grid cells of the reservoir; 
(j) determining coefficient vectors of reservoir pressure distribution from the generated Krylov vectors from the formed measures of pressure distribution; 
(k) determining an estimated fluid flow rate in the grid cells of the reservoir for the time step of the reservoir simulation based on the determined coefficient vectors of reservoir pressure distribution; (l) determining whether the estimated fluid flow rate in the grid cells of the reservoir based on the determined coefficient vectors of reservoir pressure distribution has converged; and 
(m) if so, ending the reservoir simulation of fluid flow in the reservoir for the time step.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically the process in steps (b) is an observation/evaluation step to determine if a matrix is diagonally dominant. If true, the steps (c)-(f) are directed to computation of pressure in a cell, unencumbered by interaction with other cells in 3D reservoir grid, and subsequently using generic technique to determine fluid flow from the computed pressure. Steps (c)-(f) could be performed using mental steps/ or with the aid of pencil and paper and may also fall under mathematical concepts as fluid flow based on pressure may be a mathematical calculation. Further, if a matrix is not diagonally dominant the steps (g)-(m) are performed. Steps (g) [directed to mathematical calculation1 of generating an approximate analytical preconditioner], (h) [directed to applying preconditioner to cell to determine pressure distribution], (i) [directed to generating Krylov vectors for pressure distribution], (j) [directed to determining coefficient vectors for the Krylov vectors], (k) [directed to determining estimated fluid flow based on coefficient vector], (l) [directed to determining convergence of fluid flow for grid cell] are mathematical calculation (according to MPEP 2106.04(a)(2)I.C) related computation of fluid flow (a mathematical quantity) in cell based on mathematical concept of application of a preconditioner to a 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim 1 additionally recites 
(a) for a time step in the sequence of time steps, forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures; 

This stem amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures is extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble and forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to predict fluid flow, it does not indicate how the fluid flow in actual well is improved or the performance of the reservoir is improved based on the algorithm.  The claims 1 & 10 are therefore considered to be patent ineligible.
Claims 2 & 3 recite generally extra solution activity and generally an attempt to link the field of use. This type of limitation merely confines the use of the abstract idea to a particular technological environment (adjusting performance/production of well based on simulation) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h).
Claims 4 & 12 recite further executing the algorithm for another time step, and add merely to abstract idea as claimed in claim 1 & 10 respectively. The claims do not 
Claims 5-9 & 13-17 further add various mathematical calculations pertaining to the algorithm and add merely to abstract idea as claimed in claim 1 & 10 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical element. 
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-5, and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20150338550 by Wadsley; Andrew, in view of US PGPUB No. 20080167849 by Hales; Hugh et al.
Regarding Claim 1
Mapping of specific limitations is presented below.
Wadsley does not specifically teach that the limitation (b) or ((2) for claim 10). Hales addresses looking for diagonally dominant matrix. 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hales to Wadsley as without preconditioner and diagonally dominant matrix, Hales execution provides superior performance (Hales: [0167]). Additional motivation to combine would have been that ae analogous art in the field of reservoir flow modeling (Hales: Abstract [0107]-[0113], Wadsley: Abstract). 
Wadsley mapping
Hales Mapping
Claim 1. A computer implemented method (Wadsley: Fig.10 computer implementation of Fig.1) of reservoir simulation of fluid flow in a producing reservoir with improved convergence of determining pressure distribution within the reservoir to determine simulated fluid flow in the reservoir (Wadsley: Abstract Fig.1 ,3, 7 disclosing the flow to determine the fluid flow) for a sequence of time steps of projected production from the reservoir (Wadsley: [0007][0008]), the reservoir being organized into a three dimensional grid of reservoir cells (Wadsley: [0085]), the reservoir simulation being performed for the sequence of time steps based on actual fluid pressures and fluid production from wells in the reservoir(Wadsley: Abstract Fig.3 all the inputs including production element 28, [0138]-[0143][0096]), the computer implemented method determining simulated fluid flow from the three dimensional grid of reservoir cells to the wells (Wadsley: [0085][0146] Fig.7 element 33) and simulated well production rates of the wells (Wadsley: [0162][0165]), the computer implemented method comprising the computer processing steps of:
Claim 1. A computer implemented method of reservoir simulation of fluid flow (Hales: “[0156] In reservoir simulation, the primary concern is movement of gas, oil, and water in the reservoir..sup.4 These fluids flow as a result of the pressure variations in the reservoir. Hence, the prediction of reservoir pressures is necessary…”)  in a producing reservoir with improved convergence of determining pressure distribution within the reservoir to determine simulated fluid flow in the reservoir (Hales: [0156]) for a sequence of time steps of projected production from the reservoir (Hales: [0160][0068]-[0072] Fig.15-18 [0090][-[0093]), the reservoir being organized into a three dimensional grid of reservoir cells (Hales: [0156]-[0161] Fig.5 showing a 3 D reservoir representation), the reservoir simulation being performed for the sequence of time steps based on actual fluid pressures and fluid production from wells in the reservoir, the computer implemented method determining simulated fluid flow from the three dimensional grid of reservoir cells to the wells and simulated well production rates of the wells(Hales: [0008][0052][0210]-[0212]), the computer implemented method comprising the computer processing steps of:
(a) for a time step in the sequence of time steps, forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures (Wadsley: [0138]-[0143][0096] Fig.3 all inputs);
(a) for a time step in the sequence of time steps, forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures (Hales: [0008][0052][0210]-[0212][0163]);
(b) determining if the initial computer matrix of known reservoir attributes is diagonally dominant:
(b) determining if the initial computer matrix of known reservoir attributes is diagonally dominant(Hales: [0164]):
(c) if so, determining a pressure distribution in the individual ones of grid cells of the reservoir for the time step of the reservoir simulation based on the formed initial measure of pressure distribution in the individual ones of the grid cells of the reservoir(Wadsley: [0138]-[0158] Fig.3);  -47- 
(c) if so, determining a pressure distribution in the individual ones of grid cells of the reservoir for the time step of the reservoir simulation based on the formed initial measure of pressure distribution in the individual ones of the grid cells of the reservoir (Hales: [0008][0094][0057][0068]-[0075][0117]);  -47- 
(d) determining an estimated fluid flow rate in the grid cells of the reservoir for the time step of the reservoir simulation based on the determined estimated pressure distribution in the grid cells of the reservoir (Wadsley: [0162]-[0165] Fig.7 );
(d) determining an estimated fluid flow rate in the grid cells of the reservoir for the time step of the reservoir simulation based on the determined estimated pressure distribution in the grid cells of the reservoir (Hales: ;
(e) determining whether the determined fluid flow rate in the grid cells of the reservoir has converged (Wadsley: Fig.7 Step 35); and 
(e) determining whether the determined fluid flow rate in the grid cells of the reservoir has converged (Hales: [0166]); and 
(f) if so, ending the reservoir simulation of fluid flow in the reservoir for the time step (Wadsley: Fig.1 step S6);
(f) if so, ending the reservoir simulation of fluid flow in the reservoir for the time step (Hales: [0090] & Fig.15 [0225]-[0226]);


Examiner Note: 
Steps (g)-(m) are not evaluated as per the claim interpretation. However, the steps disclosed can be taught by US 9063882 B1 by Zhao; Kezhong as Conjugate Gradient method which allows for parallelization over Gauss-Siedel method (used in Hales: [00164]; Zhao: Col.2 Lines 45-52).
Claims 6-8 and claims 14-19 do not further narrow the claim as antedecant basis for them in claim 1 steps (g)-(m) is not the selected embodiment. However as mentioned above they may be rejected with Zhao in future.
Regarding Claim 2
Hales & Wadsley both teach further including the step of adjusting production of at least one of the wells based on the reservoir simulation (Hales: [0153] [0149]-[0153]; Wadsley: Fig.7 element 36).  
Regarding Claim 3
Hales & Wadsley both teach further including the step of adjusting performance of at least one of the wells based on the reservoir simulation (Hales: [0152] [0149]-[0153]; Wadsley: [0186]-[0205]).  

Regarding Claims 4 & 12
Hales & Wadsley both teach further including the computer processing step of incrementing to a subsequent time step ending the reservoir simulation when the determined fluid flow rate has converged (Hales: Fig.15-18 [0090][-[0093] showing solution after 1, 20, 34, and 60 time steps; Wadsley: Fig.7 Step 35).
Regarding Claims 5 & 13
Wadsley teaches further including the step of repeating computer processing steps (a) through (m) for the subsequent time step (Wadsley: Fig.1 see 10, Also see Fig.5-8 in regards to time steps).  
Regarding Claim 9
Hales teaches wherein the computer processing step of determining coefficient vectors of reservoir pressure distribution comprises the computer processing step of processing a linear system of coefficient vectors by performing Gaussian elimination of the linear system (Hales: [0163]).
Regarding Claim 10
Wadsley and Hales both teach a data processing system (Wadsley: Fig.10 in view Fig.1; Hales: [0159]) performing preamble and steps as in claim 1 above, the data processing system comprising: (a) a processor performing the computer processing steps as mapped in claim 1 above (b) a work station for provide an display of the reservoir simulation results (Wadsley: Fig.10 in view Fig.1; Hales: [0159]).

Regarding Claim 11
Wadsley teaches further including: a memory storing the reservoir simulation results (Wadsley: Fig. 10 element 1006).  
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Saturday, April 10, 2021


	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a)(2)I.C.